MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ fourth motion to reconsider the BIA’s October 7, 2004 decision dismissing petitioners’ appeal from the Immigration Judge’s decision to deny petitioners’ application for cancellation of removal.
We review the BIA’s ruling on a motion to reconsider for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005).
We have received and reviewed petitioners’ response to this court’s March 17, 2008 order to show cause, and we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. Specifically, an alien who is subject to a final order of removal is limited to filing one motion to reconsider a prior agency decision, and that motion must be filed within 30 days after the mailing of the BIA’s decision. See 8 C.F.R. § 1003.2(b)(2). Here, petitioners filed their fourth motion to reconsider on September 21, 2007, more than 2 years after the BIA’s October 7, 2004 decision dismissing their appeal. Accordingly, the BIA did not abuse its discretion in determining that petitioners’ motion was numerically barred.
The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.